AMERICAN BEACON FUNDS (Exact name of registrant as specified in charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Address of principal executive offices) (Zip code) Gene L. Needles, Jr., PRESIDENT 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Name and address of agent for service) Registrant's telephone number, including area code: (817) 391-6100 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Zebra Small Cap Equity Fund November 30, 2010 (Unaudited) Shares Value COMMON STOCK - 90.64% COMMUNICATIONS - 0.07% Courier Corp. 71 Journal Communications, Inc.A Total Communications CONSUMER DISCRETIONARY - 9.58% Auto Components - 0.39% Cooper Tire & Rubber Co. Dorman Products, Inc.A Ituran Location and Control Ltd. 54 Sauer-Danfoss, Inc.A 57 Automobiles - 0.23% Federal-Mogul Corp.A Thor Industries, Inc. Distributors - 0.11% Core-Mark Holding Co, Inc.A Hotels, Restaurants & Leisure - 1.48% AFC Enterprises, Inc.A Ambassadors Group, Inc. Ameristar Casinos, Inc. 71 Bob Evans Farms, Inc. Carrols Restaurant Group, Inc.A CEC Entertainment, Inc.A 26 Cracker Barrel Old Country Store, Inc. 45 Denny's Corp.A Domino's Pizza, Inc.A 72 Interval Leisure Group, Inc.A Jack in the Box, Inc.A Life Time Fitness, Inc.A 84 National CineMedia, Inc. 62 Papa John's International, Inc.A Speedway Motorsports, Inc. Texas Roadhouse, Inc.A Household Durables - 1.48% American Greetings Corp. 45 Helen of Troy Ltd.A HNI Corp. 91 Interface, Inc. 51 Lancaster Colony Corp. Lifetime Brands, Inc.A 30 Matthews International Corp. National Presto Industries, Inc. 73 Sealy Corp.A The Toro Co. 36 Universal Electronics, Inc.A 51 Internet & Catalog Retail - 0.51% Global Sources Ltd.A HSN, Inc.A 71 Insight Enterprises, Inc.A Systemax, Inc.A Leisure Equipment & Products - 0.72% Allegiant Travel Co. 41 Eastman Kodak Co.A GeoEye, Inc.A 26 M&F Worldwide Corp.A RC2 Corp.A Media - 2.12% APAC Customer Services, Inc.A CKx, Inc.A Corus Entertainment, Inc. Entercom Communications Corp.A Harte Hanks, Inc. Lee Enterprises, Inc.A Mediacom Communications Corp.A Meredith Corp. 74 New York Times Co.A PRIMEDIA, Inc. Scholastic Corp. Sinclair Broadcast Group, Inc. Valassis Communications, Inc.A 35 Warner Music Group Corp.A Multiline Retail - 0.33% 99 Cents Only StoresA 78 Dillards, Inc. 73 Pricesmart, Inc. Specialty Retail - 1.58% Aaron Rents, Inc. America's Car-Mart, Inc.A Books-A-Million, Inc. Buckle, Inc. 92 Cabela's, Inc.A Casual Male Retail Group, Inc.A Cato Corp. Destination Maternity Corp.A 84 DG FastChannel, Inc.A 23 Finish Line, Inc. 62 hhgregg, Inc.A 77 Interline Brands, Inc.A Jo-Ann Stores, Inc.A 57 Jos. A. Bank Clothiers, Inc.A 57 Monro Muffler Brake, Inc. 25 PC Connection, Inc.A Penske Automotive Group, Inc.A Regis Corp. 71 Rent-A-Center, Inc. Shoe Carnival, Inc.A 84 West Marine, Inc.A Textiles & Apparel - 0.63% Carter's, Inc.A 72 Delta Apparel, Inc.A 71 Kid Brands, Inc.A Steven Madden Ltd.A 35 Timberland Co.A 46 Unifirst Corp. Weyco Group, Inc. 90 Wolverine World Wide, Inc. 96 Total Consumer Discretionary CONSUMER STAPLES - 4.37% Beverages - 0.23% Coca-Cola Bottling Co Consolidated 50 National Beverage Corp. Food & Drug Retailing - 0.89% Arden Group, Inc. 22 B&G Foods, Inc. Ingles Markets, Inc. 73 Ruddick Corp. 96 Seneca Foods Corp.A Spartan Stores, Inc. United Natural Foods, Inc.A 85 Village Super Market, Inc. 35 Weis Markets, Inc. Food Products - 1.62% American Lorain Corp.A Cal-Maine Foods, Inc. Diamond Foods, Inc. 26 Fresh Del Monte Produce, Inc. Hain Celestial Group, Inc.A 51 J&J Snack Foods Corp. Lance, Inc. 36 Sanderson Farms, Inc. 44 SkyPeople Fruit Juice, Inc.A SunOpta, Inc.A Tootsie Roll Industries, Inc. TreeHouse Foods, Inc.A 70 USANA Health Sciences, Inc.A Household Products - 0.17% Prestige Brands Holdings, Inc.A Personal Products - 0.41% Nu Skin Enterprises, Inc. 73 Revlon, Inc.A Steiner Leisure Ltd.A Specialty Retail - 0.12% Ulta Salon Cosmetics & Fragrance, Inc.A Tobacco - 0.93% Alliance One International, Inc.A Universal Corp. Vector Group Ltd. Total Consumer Staples ENERGY - 6.99% Energy Equipment & Services - 0.40% Bristow Group, Inc.A 74 Gulf Island Fabrication, Inc. 72 Matrix Service Co.A Newpark Resources, Inc.A SEACOR Holdings, Inc.A 18 Unit Corp.A 57 Oil & Gas - 6.59% Aegean Marine Petroleum Network, Inc. 95 Apco Oil and Gas International, Inc. Berry Petroleum Co. 62 BreitBurn Energy Partners LP Buckeye Partners LP Callon Petroleum Co.A Capital Product Partners LP China Integrated Energy, Inc.A Contango Oil & Gas Co.A 15 DCP Midstream Partners LP 45 Duncan Energy Partners LP Encore Energy Partners LP 55 EV Energy Partner LP 35 Ferrellgas Partners LP FX Energy, Inc.A Gastar Exploration Ltd.A Genesis Energy LP 46 GeoResources, Inc.A Global Partners LP Gran Tierra Energy, Inc.A Gulfport Energy Corp.A Harvest Natural Resources, Inc.A Holly Energy Partners LP Hugoton Royalty Trust Knightsbridge Tankers Ltd. North European Oil Royalty Trust 59 NuStar GP Holdings LLC Penn Virginia GP Holdings LP 84 Permian Basin Royalty Trust Pioneer Southwest Energy Partners LP Sabine Royalty Trust San Juan Basin Royalty Trust 92 Targa Resources Partners LP 54 Teekay LNG Partners LP Teekay Offshore Partners LP Texas Pacific Land Trust 15 TransGlobe Energy Corp.A Transmontaigne Partners LP Venoco, Inc.A 65 W&T Offshore, Inc. Warren Resources, Inc.A Western Gas Partners LP Williams Partners LP 41 Total Energy FINANCIALS - 26.11% Banks - 6.51% 1st Source Corp. Alliance Financial Corp. 12 Ames National Corp. 21 Arrow Financial Corp. Bancfirst Corp. Banco Latinoamericano de Comercio Exterior SA BancorpSouth, Inc. 66 Bank of Marin Bancorp 12 Beneficial Mutual Bancorp, Inc.A BofI Holding, Inc.A Bryn Mawr Bank Corp. 62 Camden National Corp. 92 Cardinal Financial Corp. Cass Information Systems, Inc. 76 City Holding Co. CNB Financial Corp. 73 Community Bank System, Inc. Community Trust Bancorp, Inc. CVB Financial Corp. Danvers Bancorp, Inc. 62 Dime Community Bancshares, Inc. Eagle Bancorp, Inc.A 57 ESB Financial Corp. 90 Financial Institutions, Inc. 78 First Bancorp/Troy NC First Citizens BancShares, Inc.A 35 First Financial Bancorp 71 First Financial Bankshares, Inc. First Financial Corp. 95 Flushing Financial Corp. FNB Corp. German American Bancorp 65 Great Southern Bancorp, Inc. 36 Hancock Holding Co. 74 Heartland Financial USA, Inc. 72 Independent Bank Corp/Rockland MA International Bancshares Corp. Investors Bancorp, Inc.A 78 KBW, Inc.A 42 Kearny Financial Corp. Lakeland Bancorp, Inc. Lakeland Financial Corp. Merchants Bancshares, Inc. 42 Meridian Interstate Bancorp, Inc.A 84 NASB Financial, Inc. 55 National Bankshares, Inc. 45 NBT Bancorp, Inc. Northfield Bancorp, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corp. Orrstown Financial Services, Inc. 81 Park National Corp. Prosperity Bancshares, Inc.A 55 Provident Financial Services, Inc. 72 Provident New York Bancorp Renasant Corp. 84 Rockville Financial, Inc. 55 S&T Bancorp, Inc. S.Y. Bancorp, Inc. Signature Bank/New York NYA 78 Simmons First National Corp. Southside Bancshares, Inc. Suffolk Bancorp 89 The First of Long Island Corp. 42 Tompkins Financial Corp. TowneBank/Portsmouth VA Trustco Bank Corp NY Trustmark Corp. UMB Financial Corp. Union First Market Bankshares Corp. 90 United Bankshares, Inc. Univest Corp. of Pennsylvania 98 Washington Trust Bancorp, Inc. WesBanco, Inc. Westamerica Bancorporation 58 Diversified Financials - 5.18% American Physicians Service Group, Inc. BGC Partners, Inc. BlackRock Kelso Capital Corp.A Capital Southwest Corp. 55 Cash America International, Inc. 35 CBIZ, Inc.A Cohen & Steers, Inc. 51 Credit Acceptance Corp.A Encore Capital Group, Inc.A Epoch Holding Corp. 83 ExlService Holdings, Inc.A Ezcorp, Inc.A 55 Federal Agricultural Mortgage Corp. First Cash Financial Services, Inc.A GAMCO Investors, Inc.A 26 Home BancShares, Inc. 99 International Assets Holding Corp.A 42 Knight Capital Group, Inc.A Main Street Capital Corp. MSCI, Inc.A 9 Natural Resource Partners LP Nelnet, Inc. NewAlliance Bancshares, Inc. Och-Ziff Capital Management Group LLC Ocwen Financial Corp.A Oppenheimer Holdings, Inc. optionsXpress Holdings, Inc.A 71 Oritani Financial Corp. PennantPark Investment Corp. Portfolio Recovery Associates, Inc.A 34 Prospect Capital Corp. 90 Rodman & Renshaw Capital Group, Inc.A Stifel Financial Corp.A 67 Student Loan Corp. TICC Capital Corp.A Westwood Holdings Group, Inc. 15 Insurance - 13.90% American Equity Investment Life Holding Co. American Safety Insurance Holdings Ltd.A Amerisafe, Inc.A AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. Baldwin & Lyons, Inc. Citizens, Inc.A CNA Surety Corp.A CNO Financial Group, Inc.A Crawford & Co.A Delphi Financial Group, Inc. Donegal Group, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. Enstar Group Ltd.A FBL Financial Group, Inc. First Mercury Financial Corp. Flagstone Reinsurance Holdings SA FPIC Insurance Group, Inc.A Greenlight Capital Re Ltd.A Hallmark Financial ServicesA Harleysville Group, Inc. Horace Mann Educators Corp. Infinity Property and Casualty Corp. Kansas City Life Insurance Co. 88 Life Partners Holdings, Inc.A Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Mercer Insurance Group, Inc.A 69 Montpelier Re Holdings Ltd. National Interstate Corp. National Western Life Insurance Co. 50 Navigators Group, Inc.A Old Republic International Corp. OneBeacon Insurance Group Ltd. Platinum Underwriters Holdings Ltd. Presidential Life Corp. RLI Corp. Safety Insurance Group, Inc. SeaBright Insurance Holdings, Inc. 83 Selective Insurance Group, Inc. State Auto Financial Corp. Tower Group, Inc. United Fire & Casualty, Co. 62 Unitrin, Inc. Universal American Corp. Universal Insurance Holdings, Inc. Real Estate - 0.52% MI Developments, Inc. ViewPoint Financial Group WP Carey & Co. LLC Total Financials HEALTH CARE - 6.67% Biotechnology - 0.33% BioDelivery Sciences International, Inc.A Cubist Pharmaceuticals, Inc.A Martek Biosciences Corp.A 42 Myriad Genetics, Inc.A 72 Neogen Corp.A 26 Polypore International, Inc.A 55 Viropharma, Inc.A 92 Health Care Equipment & Supplies - 1.72% Align Technology, Inc.A 57 American Medical Systems Holdings, Inc.A Atrion Corp. 18 Exactech, Inc.A 71 Haemonetics Corp.A 50 Hillenbrand, Inc. Immucor, Inc.A Integra LifeSciences Holdings Corp.A 58 Invacare Corp. 36 Masimo Corp. Meridian Bioscience, Inc. 46 Mine Safety Appliances Co. Nutraceutical International Corp.A 84 Orthofix International NVA 78 The Cooper Companies, Inc. 36 West Pharmaceutical Services, Inc. Winner Medical Group, Inc.A Young Innovations, Inc. 35 Health Care Providers & Services - 3.06% Amsurg Corp.A Assisted Living Concepts, Inc.A 35 Catalyst Health Solutions, Inc.A 35 Centene Corp.A Continucare Corp.A Corvel Corp.A 90 Emergency Medical Services Corp.A 60 Ensign Group, Inc. Five Star Quality Care, Inc.A Gentiva Health Services, Inc.A Hanger Orthopedic Group, Inc.A HealthSouth Corp.A Healthspring, Inc.A Healthways, Inc.A Magellan Health Services, Inc.A 68 MAXIMUS, Inc. 21 Metropolitan Health Networks, Inc.A Molina Healthcare, Inc.A 35 National Healthcare Corp. Parexel International Corp.A PSS World Medical, Inc.A Res-Care, Inc.A Rural/Metro Corp.A Skilled Healthcare Group, Inc.A Stewart Enterprises, Inc. Triple-S Management Corp.A US Physical Therapy, Inc.A 42 WellCare Health Plans, Inc.A 34 Pharmaceuticals - 1.56% ARIAD Pharmaceuticals, Inc.A China Pharma Holdings, Inc.A China Sky One Medical, Inc.A Cytokinetics, Inc.A Impax Laboratories, Inc.A ISTA Pharmaceuticals, Inc.A Medicis Pharmaceutical Corp. 48 MWI Veterinary Supply, Inc.A 74 Par Pharmaceutical Cos., Inc.A 42 Santarus, Inc.A Synta Pharmaceuticals Corp.A Synutra International, Inc.A 86 Total Health Care INDUSTRIALS - 16.00% Aerospace & Defense - 1.36% Cubic Corp. Curtiss-Wright Corp. Ducommun, Inc. Hawk Corp.A 30 Hexcel Corp.A 77 Kaman Corp. 62 Moog, Inc.A Orbital Sciences Corp.A 71 Triumph Group, Inc. 13 World Fuel Services Corp. Air Freight & Couriers - 0.37% Air Transport Services Group, Inc.A Hub Group, Inc.A 75 UTi Worldwide, Inc. Airlines - 1.07% Aircastle Ltd. Alaska Air Group, Inc.A 42 Copa Holdings SA 62 Hawaiian Holdings, Inc.A Pinnacle Airlines Corp.A Skywest, Inc. Building Products - 0.32% AAON, Inc. Griffon Corp.A 72 Insituform Technologies, Inc.A 46 Simpson Manufacturing Co., Inc. 96 Watsco, Inc. 52 Commercial Services & Supplies - 4.17% ABM Industries, Inc. Advance America Cash Advance Centers, Inc. Arbitron, Inc. 30 Atlas Air Worldwide Holdings, Inc.A 51 Brink's Co. 55 Capella Education Co.A 13 Career Education Corp.A 95 China Education Alliance, Inc.A Clean Harbors, Inc.A 51 Convergys Corp.A CoStar Group, Inc.A 25 Deluxe Corp. Dice Holdings, Inc.A Dollar Financial Corp.A Electro Rent Corp. 78 Ennis, Inc. G&K Services, Inc. 73 Geo Group, Inc.A 78 Healthcare Services Group, Inc. 72 Herman Miller, Inc. Iconix Brand Group, Inc.A IESI-BFC Ltd. 52 Landauer, Inc. 52 McGrath Rentcorp MedQuist, Inc. Monotype Imaging Holdings, Inc.A Multi-Color Corp. 73 PHH Corp.A 44 PHI, Inc.A 73 Pre-Paid Legal Services, Inc.A Schawk, Inc. Standard Parking Corp.A 65 TAL International Group, Inc. TeleTech Holdings, Inc.A Tetra Tech, Inc.A 73 The Corporate Executive Board Co.A 69 United Stationers, Inc.A VSE Corp. 85 Willis Lease Finance Corp.A Wright Express Corp.A 76 Construction & Engineering - 0.25% EMCOR Group, Inc.A Hill International, Inc.A MasTec, Inc.A 92 Michael Baker Corp.A 68 Diversified Manufacturing - 0.04% Barnes Group, Inc. 65 Electrical Equipment - 1.15% A.O. Smith Corp. 71 Belden, Inc. 92 Brady Corp. Chase Corp. 35 EnerSysA 95 Franklin Electric Co, Inc. 26 GT Solar International, Inc.A II-VI, Inc.A 36 IPG Photonics Corp.A 55 LaBarge, Inc.A 99 Powell Industries, Inc.A Preformed Line Products 42 Vishay Precision Group, Inc.A 9 Industrial Conglomerates - 1.07% Chemed Corp. GATX Corp. 92 Raven Industries, Inc. ShengdaTech, Inc.A Standex International Corp. Tredegar Corp. Trimas Corp.A Machinery - 1.77% 3D Systems Corp.A 62 Actuant Corp. Alamo Group, Inc. 45 Ampco-Pittsburgh Corp. Applied Industrial Technologies, Inc. 85 Blount International, Inc.A Briggs & Stratton Corp. 62 Colfax Corp.A Dionex Corp.A 35 ESCO Technologies, Inc. 30 Esterline Technologies Corp.A 59 Hollysys Automation Technologies Ltd.A John Bean Technologies Corp. Kaydon Corp. 69 L.B. Foster Co.A 45 Middleby Corp.A 21 Mueller Industries, Inc. NACCO Industries, Inc. 56 Robbins & Myers, Inc. 36 The Gorman-Rupp Co 90 Watts Water Technologies, Inc. 35 Zebra Technologies Corp.A 46 Marine - 3.04% Alexander & Baldwin, Inc. 46 CAI International, Inc.A 78 Danaos Corp.A Diana Shipping, Inc.A Excel Maritime Carriers Ltd.A Gulfmark Offshore, Inc.A 30 International Shipholding Corp. 76 Navios Maritime Holdings, Inc. Navios Maritime Partners LP Paragon Shipping, Inc. Safe Bulkers, Inc. Seaspan Corp. Ship Finance International Ltd. StealthGas, Inc.A Oil & Gas - 0.05% North American Energy Partners, Inc.A Road & Rail - 0.85% Amerco, Inc.A Forward Air Corp. 35 Genesee & Wyoming, Inc.A 77 Heartland Express, Inc. Universal Truckload Services, Inc.A 25 Trading Companies & Distributors - 0.49% Textainer Group Holdings Ltd. WESCO International, Inc.A 85 Total Industrials INFORMATION TECHNOLOGY - 7.11% Communications Equipment - 0.92% Anaren, Inc.A 62 Anixter International, Inc. 69 Arris Group, Inc.A Bel Fuse, Inc.A 46 Black Box Corp. CPI International, Inc.A InterDigital, Inc.A 86 IxiaA 78 Plantronics, Inc. 95 Symmetricom, Inc.A Tekelec, Inc.A 83 ViaSat, Inc.A 46 Westell Technologies, Inc.A Computers & Peripherals - 0.06% Mercury Computer Systems, Inc.A Electronic Equipment & Instruments - 1.56% Advanced Battery Technologies, Inc.A Benchmark Electronics, Inc.A Checkpoint Systems, Inc.A 46 Coherent, Inc.A 30 CTS Corp. ePlus, Inc.A 65 Hittite Microwave Corp.A 60 Littelfuse, Inc. 92 Measurement Specialties, Inc.A 46 Multi-Fineline Electronix, Inc.A Park Electrochemical Corp. 78 Plexus Corp.A 78 Rogers Corp.A 83 Scansource, Inc.A Teledyne Technologies, Inc.A Vishay Intertechnology, Inc.A Internet Software & Services - 0.98% EarthLink, Inc. Euronet Worldwide, Inc.A 46 Internet Brands, Inc.A Internet Capital Group, Inc.A j2 Global Communications, Inc.A K12, Inc.A 36 Netgear, Inc.A 42 United Online, Inc. ValueClick, Inc.A 99 IT Consulting & Services - 1.59% Acxiom Corp.A CACI International, Inc.A 60 Ciber, Inc.A Exponent, Inc.A 94 Forrester Research, Inc.A 26 iGate Corp. ManTech International Corp.A 26 MarketAxess Holdings, Inc. Sapient Corp. SRA International, Inc.A Syntel, Inc. Telvent GIT SAA Unisys Corp.A 51 Virtusa Corp.A 83 Semiconductor Equipment & Products - 1.39% Amkor Technology, Inc.A Cabot Microelectronics Corp.A 26 Cymer, Inc.A 35 International Rectifier Corp.A Microsemi Corp.A 99 MKS Instruments, Inc.A Power Integrations, Inc. 35 Semtech Corp.A 73 Software - 0.61% Advent Software, Inc.A 50 Blackbaud, Inc. 51 Cognex Corp. 46 Deltek, Inc.A Fair Isaac Corp. 51 Lawson Software, Inc.A MicroStrategy, Inc.A 11 Netscout Systems, Inc.A 51 Progress Software Corp.A 84 Renaissance Learning, Inc. Total Information Technology MATERIALS - 5.89% Chemicals - 3.61% Arch Chemicals, Inc. Balchem Corp. 96 Calgon Carbon Corp.A 71 Ferro Corp.A Gulf Resources, Inc.A H.B. Fuller Co. Hawkins, Inc. 97 Innospec, Inc.A Kronos Worldwide, Inc.A Minerals Technologies, Inc. 21 NewMarket Corp. 27 NL Industries, Inc.A Olin Corp. OM Group, Inc.A 36 Omnova Solutions, Inc.A PolyOne Corp.A Quaker Chemical Corp. 45 Sensient Technologies Corp. Stepan Co. Terra Nitrogen Co. LP 79 WD-40 Co. Westlake Chemical Corp. Construction Materials - 0.44% Tutor Perini Corp. United States Lime & Minerals, Inc.A 58 Containers & Packaging - 0.89% Graphic Packaging Holding Co.A Greif, Inc. KapStone Paper and Packaging Corp.A Metals & Mining - 0.75% Allied Nevada Gold Corp.A 53 AMCOL International Corp. Fushi Copperweld, Inc.A Harry Winston Diamond Corp.A 92 Kaiser Aluminum Corp. 25 Penn Virginia Resource Partners LP Taseko Mines Ltd.A Worthington Industries, Inc. 92 Paper & Forest Products - 0.20% Buckeye Technologies, Inc. Clearwater Paper Corp.A 12 Wausau Paper Corp. Total Materials TELECOMMUNICATION SERVICES - 3.17% Diversified Telecommunication Services - 2.51% AboveNet, Inc.A 50 Atlantic Tele-Network, Inc. 62 B Communications Ltd.A Cincinnati Bell, Inc.A EchoStar Corp.A Global Crossing Ltd.A 72 HickoryTech Corp. 62 Loral Space & Communications, Inc.A NeuStar, Inc.A Premiere Global Services, Inc.A Shenandoah Telecommunications Co. Wireless Telecommunication Services - 0.66% NTELOS Holdings Corp. Syniverse Holdings, Inc.A Telephone and Data Systems, Inc. 97 USA Mobility, Inc. Total Telecommunication Services UTILITIES - 4.68% Electric Utilities - 2.66% ALLETE, Inc. Black Hills Corp. 77 Brookfield Infrastructure Partners LP Central Vermont Public Service Corp. 97 CH Energy Group, Inc. Cleco Corp. El Paso Electric Co.A Empire District Electric Co. IDACORP, Inc. MGE Energy, Inc. Mirant Corp.A NorthWestern Corp.A 45 Ormat Technologies, Inc. 91 PNM Resources, Inc. Portland General Electric Co. UIL Holdings Corp. Unisource Energy Corp. Gas Utilities - 1.55% Chesapeake Utilities Corp. 91 Inergy LP 85 Laclede Group, Inc. New Jersey Resources Corp. 79 Northwest Natural Gas Co. South Jersey Industries, Inc. 88 Southwest Gas Corp. Suburban Propane Partners LP Multi-Utilities - 0.30% Avista Corp. Water Utilities - 0.17% California Water Service Group 25 Cascal NVA Middlesex Water Co. 62 SJW Corp. 98 Total Utilities Total Common Stock(Cost $2,816,043) Shares SHORT-TERM INVESTMENTS - 7.62%(Cost$252,151) JPMorgan U.S. Government Money Market Fund TOTAL INVESTMENTS - 98.26% (Cost$3,068,194) OTHER ASSETS, NET OF LIABILITIES - 1.74% TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. Futures Contracts Number of Contracts Expiration Date Value Unrealized Appreciation/ (Depreciation) Russell 2000 Mini Index Future December, 2010 ANon-income producing security. Zebra Large Cap Equity Fund November 30, 2010 (Unaudited) Shares Value COMMON STOCK - 88.25% CONSUMER DISCRETIONARY - 7.87% Auto Components - 0.82% Johnson Controls, Inc. LKQ Corp.A 41 Magna International, Inc. TRW Automotive Holdings Corp.A Automobiles - 0.05% Federal-Mogul Corp.A 85 Distributors - 0.23% Genuine Parts Co. Hotels, Restaurants & Leisure - 0.81% Choice Hotels International, Inc. 11 Darden Restaurants, Inc. 18 Icahn Enterprises LP 54 Las Vegas Sands Corp.A Marriott International, Inc. 61 Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. 33 Wynn Resorts Ltd. 23 Yum! Brands, Inc. Household Durables - 0.36% Fortune Brands, Inc. 53 Garmin Ltd. Stanley Black & Decker, Inc. 50 Whirlpool Corp. 10 Internet & Catalog Retail - 0.10% priceline.com, Inc.A 8 Leisure Equipment & Products - 0.07% Hasbro, Inc. 19 Mattel, Inc.A 48 Media - 3.27% Cablevision Systems Corp. 33 CBS Corp. Cinemark Holdings, Inc. 62 CTC Media, Inc. John Wiley & Sons, Inc. 42 Liberty Media Corp - InteractiveA Liberty Media Holding Corp.A 59 NetFlix, Inc.A 8 News Corp. Omnicom Group, Inc. 90 Scripps Networks Interactive, Inc. Shaw Communications, Inc. The McGraw-Hill Companies, Inc. The Washington Post Co. 8 Time Warner Cable, Inc. Viacom, Inc. Multiline Retail - 0.53% Costco Wholesale Corp. Kohl's Corp.A 93 Macy's, Inc.A 69 Nordstrom, Inc. 29 Specialty Retail - 1.12% Bed Bath & Beyond, Inc.A 80 Best Buy Company, Inc. Copart, Inc.A 71 Gap, Inc. Limited Brands, Inc. 75 O'Reilly Automotive, Inc.A 9 Ross Stores, Inc. 16 Sherwin-Williams Co. 32 Signet Jewelers Ltd.A Staples, Inc. TJX Cos., Inc. Textiles & Apparel - 0.51% Coach, Inc. 90 Gildan Activewear, Inc.A 85 VF Corp. Total Consumer Discretionary CONSUMER STAPLES - 6.68% Beverages - 0.63% Brown-Forman Corp. 81 Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. 72 Molson Coors Brewing Co. Food & Drug Retailing - 0.77% Mead Johnson Nutrition Co. 63 Safeway, Inc. 51 Sysco Corp. The Kroger Co. Food Products - 3.71% Archer-Daniels-Midland Co. Bunge Ltd. 33 Campbell Soup Co. ConAgra Foods, Inc. Corn Products International, Inc. 76 Del Monte Foods Co. General Mills, Inc. H.J. Heinz Co. Hershey Co. 38 Hormel Foods Corp. JM Smucker Co. Kellogg Co. McCormick & Co., Inc. Sara Lee Corp. Seaboard Corp. 1 Household Products - 0.51% Kimberly-Clark Corp. The Clorox Co. 44 Personal Products - 0.17% Avon Products, Inc. Sally Beauty Holdings, Inc.A 49 The Esteé Lauder Companies, Inc. 16 Tobacco - 0.89% Lorillard, Inc. 36 Reynolds American, Inc. Total Consumer Staples ENERGY - 11.28% Energy Equipment & Services - 1.09% Baker Hughes, Inc. 74 Boardwalk Pipeline Partners LP Cameron International Corp.A 40 Diamond Offshore Drilling, Inc. 44 Dresser-Rand Group, Inc.A 34 FMC Technologies, Inc.A 16 National Oilwell Varco, Inc. Noble Corp. 79 Transocean Ltd.A 97 Weatherford International Ltd.A Metals & Mining - 0.47% Cameco Corp. Oil & Gas - 9.72% Alliance Holdings GP LP 41 Anadarko Petroleum Corp. 82 Buckeye Partners LP 58 Chesapeake Energy Corp. Cimarex Energy Co. 11 Concho Resources, Inc.A 12 Continental Resources, Inc.A 11 El Paso Corp. El Paso Pipeline Partners LP Enbridge Energy Partners LP Enbridge, Inc. Encana Corp. Energy Transfer Equity LP Enterprise Products Partners LP EOG Resources, Inc. 43 EXCO Resources, Inc. Hess Corp. 98 Magellan Midstream Partners LP Marathon Oil Corp. Murphy Oil Corp. Newfield Exploration Co.A 17 Nexen, Inc. Noble Energy, Inc. 29 NuStar Energy LP 47 ONEOK Partners LP 64 Peabody Energy Corp. 46 Plains All American Pipeline LP Southwestern Energy Co.A 62 Spectra Energy Corp. Spectra Energy Partners LP 31 Sunoco Logistics Partners LP 45 Talisman Energy, Inc.A The Williams Cos Inc TransCanada Corp. Ultra Petroleum Corp.A 20 Valero Energy Corp. 96 Williams Partners LP Total Energy FINANCIALS - 19.84% Banks - 0.82% BB&T Corp. BOK Financial Corp. 91 Commerce Bancshares, Inc.A 88 Fifth Third Bancorp Hudson City Bancorp, Inc. 69 M&T Bank Corp. 39 New York Community Bancorp, Inc. 57 Northern Trust Corp. 72 Popular, Inc.A Regions Financial Corp. SunTrust Banks, Inc. 82 Diversified Financials - 3.69% AllianceBernstein Holding LP American Capital Ltd.A Ameriprise Financial, Inc. 77 Ares Capital Corp. BlackRock, Inc. 12 Capital One Financial Corp. CGI Group, Inc.A Charles Schwab Corp. CME Group, Inc.A 8 Discover Financial Services 89 Franklin Resources, Inc. IntercontinentalExchange, Inc.A 15 Invesco Ltd. Manulife Financial Corp. Mastercard, Inc. 23 Morningstar, Inc.A 17 NYSE EuronextA 77 Raymond James Financial, Inc. 66 SEI Investments Co. SLM Corp.A State Street Corp. T Rowe Price Group, Inc. 80 TD Ameritrade Holding Corp. The Western Union Co. Insurance - 14.96% ACE Ltd. Aflac, Inc. Alleghany Corp.A 15 Allied World Assurance Co. Holdings Ltd. Allstate Corp. Alterra Capital Holdings Ltd. American Financial Group, Inc. American National Insurance Co. 27 AON Corp. Arch Capital Group Ltd.A Arthur J Gallagher & Co. 38 Aspen Insurance Holdings Ltd. Assurant, Inc. Assured Guaranty Ltd. Axis Capital Holdings Ltd. Cincinnati Financial Corp. CNA Financial Corp.A Endurance Specialty Holdings Ltd. Erie Indemnity Co. 58 Everest Re Group Ltd. 98 Fidelity National Financial, Inc. Hanover Insurance Group, Inc. 25 Hartford Financial Services Group, Inc. 57 HCC Insurance Holdings, Inc. Leucadia National Corp. Lincoln National Corp. 81 Loews Corp. Markel Corp.A 11 Marsh & McLennan Cos, Inc. Mercury General Corp. PartnerRe Ltd. Platinum Underwriters Holdings Ltd. 46 Principal Financial Group, Inc. 83 ProAssurance Corp.A 63 Protective Life Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. StanCorp Financial Group, Inc. 71 Sun Life Financial, Inc. The Chubb Corp. The Progressive Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. UnumProvident Corp. Validus Holdings Ltd. W. R. Berkley Corp. Wesco Financial Corp. 3 White Mountains Insurance Group Ltd. 11 Willis Group Holdings plc Real Estate - 0.37% Brookfield Asset Management, Inc. Jones Lang LaSalle, Inc. 3 Total Financials HEALTH CARE - 7.34% Biotechnology - 0.59% Alexion Pharmaceuticals, Inc.A 12 Biogen Idec, Inc.A 75 Celgene Corp.A Genzyme Corp.A 46 Life Technologies Corp.A 53 Techne Corp. 13 Health Care Equipment & Supplies - 3.05% Baxter International, Inc. Becton, Dickinson & Co. Bio-Rad Laboratories, Inc.A 23 C.R. Bard, Inc. 12 CareFusion Corp.A Covidien PLC Edwards Lifesciences Corp.A 4 Hospira, Inc.A Intuitive Surgical, Inc.A 6 St. Jude Medical, Inc.A 98 Stryker Corp. Thermo Fisher Scientific, Inc.A Varian Medical Systems, Inc.A 16 Waters Corp.A 12 Zimmer Holdings, Inc.A 62 Health Care Providers & Services - 2.73% Aetna, Inc. AmerisourceBergen Corp. 37 Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.A DaVita, Inc.A 14 Express Scripts, Inc.A 89 Humana, Inc.A Laboratory Corp. of America HoldingsA 14 McKesson Corp. Mednax, Inc.A 20 Quest Diagnostics, Inc. Service Corp International WellPoint, Inc.A Pharmaceuticals - 0.97% Allergan Inc/United States 93 Forest Laboratories, Inc.A Medco Health Solutions, Inc.A Valeant Pharmaceuticals International, Inc. 49 Watson Pharmaceuticals, Inc.A 16 Total Health Care INDUSTRIALS - 9.83% Aerospace & Defense - 4.44% Elbit Systems Ltd. 83 General Dynamics Corp. Goodrich Corp. 36 L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. 45 Raytheon Co. Rockwell Collins Inc. Air Freight & Couriers - 0.40% CH Robinson Worldwide, Inc. 52 Expeditors International of Washington, Inc. 49 FedEx Corp. 71 Airlines - 0.14% Alaska Air Group, Inc.A 18 Delta Air Lines, Inc.A Southwest Airlines Co. Building Products - 0.05% Armstrong World Industries, Inc.A 23 Crane Co. 15 Commercial Services & Supplies - 1.13% Dun & Bradstreet Corp. 26 Genpact Ltd.A Pitney Bowes, Inc. Republic Services, Inc. Rollins, Inc. 39 Stericycle, Inc.A 11 Waste Management, Inc. Weight Watchers International, Inc. Construction & Engineering - 0.13% Aecom Technology Corp.A 67 Fluor Corp. 41 Electrical Equipment - 0.42% AMETEK, Inc. 80 Cooper Industries plc 38 First Solar, Inc.A 15 Hubbell, Inc. 74 Roper Industries, Inc. 12 Electronic Equipment & Instruments - 0.23% Energizer Holdings, Inc.A 74 Rockwell Automation, Inc. 33 Industrial Conglomerates - 0.66% Canadian Pacific Railway Ltd. Carlisle Cos., Inc. 24 Teleflex, Inc. 11 Tyco International Ltd. Machinery - 1.73% CNH Global N.V. Cummins, Inc. 44 Danaher Corp. Deere & Co. 55 Donaldson Co., Inc. 59 Dover Corp. 41 Eaton Corp. 51 Gardner Denver, Inc. 9 IDEX Corp. 16 Illinois Tool Works, Inc. Ingersoll-Rand plcA 54 ITT Industries, Inc. 41 Oshkosh Corp.A PACCAR, Inc. 62 Parker Hannifin Corp. 48 Marine - 0.02% Teekay Corp. 19 Road & Rail - 0.42% CSX Corp. Norfolk Southern Corp. Trading Companies & Distributors - 0.06% Fastenal Co. 10 WW Grainger, Inc. 10 Total Industrials INFORMATION TECHNOLOGY - 6.93% Communications Equipment - 1.36% Corning, Inc. F5 Networks, Inc.A 12 Harris Corp. Juniper Networks, Inc.A 89 Motorola, Inc.A Research In Motion Ltd.A 89 Computers & Peripherals - 0.43% Dell, Inc.A NetApp, Inc.A 61 SanDisk Corp.A 40 Teradata Corp.A 22 Western Digital Corp.A 15 Electronic Equipment & Instruments - 1.13% Agilent Technologies, Inc.A Amphenol Corp. 41 Arrow Electronics, Inc.A Avnet, Inc.A AVX Corp. Ingram Micro, Inc.A Mettler-Toledo International, Inc.A 26 Tyco Electronics Ltd. Internet Software & Services - 0.30% Akamai Technologies, Inc.A 29 Xerox Corp. Yahoo! Inc.A IT Consulting & Services - 2.29% Accenture plc Automatic Data Processing, Inc. AutoZone, Inc.A 14 Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corp.A 54 Computer Sciences Corp. Fidelity National Information Services, Inc.A 75 Fiserv, Inc.A 20 IHS, Inc.A 46 Lender Processing Services, Inc. Paychex, Inc. 86 SAIC, Inc.A 51 Total System Services, Inc. Semiconductor Equipment & Products - 0.39% Altera Corp. 53 Analog Devices, Inc. 70 Applied Materials, Inc. Broadcom Corp. 75 Marvell Technology Group Ltd.A Software - 1.03% Activision Blizzard, Inc. Adobe Systems, Inc.A 89 Amdocs Ltd.A BMC Software, Inc.A 12 CA, Inc. Cerner Corp.A 11 Check Point Software Technologies Ltd.A 27 Citrix Systems, Inc.A 29 DST Systems, Inc. 79 Intuit, Inc.A 95 Jack Henry & Associates, Inc. 29 Salesforce.com, Inc.A 23 Symantec Corp.A VMware, Inc.A 23 Total Information Technology MATERIALS - 3.33% Chemicals - 1.81% Agrium, Inc. 27 Air Products & Chemicals, Inc. 63 Airgas, Inc.A 11 Albemarle Corp.A 29 Celanese Corp. Ecolab, Inc. 71 International Flavors & Fragrances, Inc. 74 Lubrizol Corp. 78 PPG Industries, Inc. 51 Praxair, Inc. 40 RPM International, Inc. Scotts Miracle-Gro Co. 49 Sigma-Aldrich Corp. 16 Solutia, Inc.A 37 Terra Nitrogen Co. LP 12 Valspar Corp. W.R. Grace & Co.A 17 Containers & Packaging - 0.63% AptarGroup, Inc. 71 Ball Corp. 90 Bemis Co, Inc. 7 Rock-Tenn Co. 13 Sealed Air Corp. Silgan Holdings, Inc. 78 Sonoco Products Co. Metals & Mining - 0.83% Agnico-Eagle Mines Ltd. 29 Alcoa, Inc. Cliffs Natural Resources, Inc. 26 Consol Energy, Inc. 36 Kinross Gold Corp. Newmont Mining Corp. 30 Nucor Corp. 55 Southern Copper Corp. Paper & Forest Products - 0.06% International Paper Co. 74 Total Materials TELECOMMUNICATION SERVICES - 3.50% Diversified Telecommunication Services - 3.27% BCE, Inc. CenturyLink, Inc. Qwest Communications International, Inc.A Rogers Communications, Inc. Sprint Nextel Corp.A tw telecom, Inc.A Windstream Corp.A 60 Wireless Telecommunication Services - 0.23% American Tower Corp.A 69 Crown Castle International Corp.A 50 NII Holdings, Inc.A 22 US Cellular Corp.A 26 Total Telecommunication Services UTILITIES - 11.65% Electric Utilities - 8.59% Alliant Energy Corp. 93 Ameren Corp. American Electric Power Co, Inc. Calpine Corp.A 58 CenterPoint Energy, Inc. Consolidated Edison, Inc. Constellation Energy Group, Inc. 26 Dominion Resources, Inc. DPL, Inc. DTE Energy Co. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. 90 Mirant Corp.A NextEra Energy, Inc. Northeast Utilities 72 NSTAR OGE Energy Corp. PG&E Corp. PPL Corp. Progress Energy, Inc. Public Service Enterprise Group, Inc. TECO Energy, Inc. 98 The AES CorpA Wisconsin Energy Corp. 44 Xcel Energy, Inc. Gas Utilities - 1.97% AGL Resources, Inc. AmeriGas Partners LP 62 Atmos Energy Corp. Energen Corp. Kinder Morgan Energy Partners LP MDU Resources Group, Inc. National Fuel Gas Co. 76 Nicor, Inc. 21 ONEOK, Inc. Piedmont Natural Gas Co., Inc. 34 Sempra Energy Southern Union Co. 99 TC Pipelines LP 24 UGI Corp. WGL Holdings, Inc. 24 Multi-Utilities - 1.09% Duke Energy Corp. SCANA Corp. Vectren Corp. 96 Total Utilities Total Common Stock(Cost $2,709,118) Shares SHORT-TERM INVESTMENTS - 9.87%(Cost$320,431) JPMorgan U.S. Government Money Market Fund TOTAL INVESTMENTS - 98.12% (Cost$3,029,549) OTHER ASSETS, NET OF LIABILITIES - 1.88% TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. Futures Contracts Number of Contracts Expiration Date Value Unrealized Appreciation/ (Depreciation) S&P 500 Mini E Index Future December, 2010 ANon-income producing security. Evercore Small Cap Equity Fund November 30, 2010 (Unaudited) Shares Value COMMON STOCK - 97.70% CONSUMER DISCRETIONARY - 15.58% Auto Components - 4.03% Federal Signal Corp.A Stoneridge, Inc.A Hotels, Restaurants & Leisure - 1.69% Cedar Fair LPA Household Durables - 2.75% La-Z-Boy, Inc.A Specialty Retail - 7.11% Asbury Automotive Group, Inc.A Talbots, Inc.A Total Consumer Discretionary CONSUMER STAPLES - 8.94% Lance, Inc. Smithfield Foods, Inc.A TreeHouse Foods, Inc.A Total Consumer Staples ENERGY - 9.50% Energy Equipment & Services - 2.47% Newpark Resources, Inc.A Oil & Gas - 7.03% Comstock Resources, Inc.A SandRidge Energy, Inc.A SM Energy Co. Total Energy FINANCIALS - 25.20% Banks - 14.27% Eagle Bancorp, Inc.A FBR Capital Markets Corp.A Oriental Financial Group, Inc. PrivateBancorp, Inc.A Sterling Bancorp Synovus Financial Corp. Diversified Financials - 10.93% Affiliated Managers Group, Inc.A CapitalSource, Inc. Investment Technology Group, Inc.A MF Global Holdings Ltd.A Total Financials HEALTH CARE - 7.59% Health Care Equipment & Supplies - 2.00% Orthofix International NVA Health Care Providers & Services - 5.59% BioScrip, Inc.A Healthspring, Inc.A Total Health Care INDUSTRIALS - 17.66% Commercial Services & Supplies - 8.82% Atlas Air Worldwide Holdings, Inc.A Bally Technologies, Inc.A Convergys Corp.A Construction & Engineering - 5.93% MasTec, Inc.A Orion Marine Group, Inc.A Machinery - 2.91% Albany International Corp. Total Industrials INFORMATION TECHNOLOGY - 7.11% Electronic Equipment & Instruments - 2.51% Kopin Corp.A Semiconductor Equipment & Products - 2.14% FSI International, Inc.A Ultratech, Inc.A Software - 2.46% Emdeon, Inc.A Total Information Technology MATERIALS - 3.14% Solutia, Inc.A TELECOMMUNICATION SERVICES - 2.98% Aviat Networks, Inc.A Total Common Stock(Cost $1,748,856) Shares SHORT-TERM INVESTMENTS - 2.90%(Cost$57,124) JPMorgan U.S. Government Money Market Fund TOTAL INVESTMENTS - 100.60% (Cost$1,805,980) LIABILITIES, NET OF OTHER ASSETS - (0.60%) TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ANon-income producing security. AMERICAN BEACON FUNDS SUPPLEMENTARY NOTES TO SCHEDULES OF INVESTMENTS Security Valuation Investments are valued at the close of the New York Stock Exchange (the "Exchange"), normally 4 p.m. ET, each day that the Exchange is open for business. Equity securities for which market quotations are available are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) on the primary market or exchange on which they trade. Debt securities (other than short-term securities) normally are valued on the basis of prices provided by an independent pricing service and may take into account appropriate factors such as institution-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Prices of debt securities may be determined using quotes obtained from brokers. Investments in mutual funds are valued at the closing net asset value per share of the mutual fund on the day of valuation. Investment grade short-term obligations with 60 days or less to maturity are valued using the amortized cost method, which approximates fair value. Securities for which the market prices are not readily available or are not reflective of the fair value of the security, as determined by the Manager, will be priced at a fair value following procedures approved by the Board of Trustees (the "Board"). Various inputs may be used to determine the value of the Funds' investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Prices determined using other significant observable inputs. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk, and others. Level 3 - Prices determined using significant unobservable inputs. Unobservable inputs reflect the Fund's own assumptions about the factors market participants would use in pricing an investment, and would be based on the best information available. The Funds’ investments are summarized by level based on the inputs used to determine their values. As of July 31, 2010 the Funds’ investments were classified as follows (in thousands): Zebra Small Cap Equity Fund Level 1 Level 2 Level 3 Total Common Stock $- $- Short Term Investments - - Total Investments in Securities $- $- Futures Contracts $5 - - $5 Zebra Large Cap Equity Fund Level 1 Level 2 Level 3 Total Common Stock $- $- Short Term Investments - - Total Investments in Securities $- $- Futures Contracts - - Evercore Small Cap Equity Fund Level 1 Level 2 Level 3 Total Common Stock $- $- Short Term Investments 57 - - 57 Total Investments in Securities $- $- The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Currency Translation All assets and liabilities initially expressed in foreign currency values are converted into U.S. dollar values at the mean of the bid and ask prices of such currencies against U.S. dollars as last quoted by a recognized dealer. Futures Contracts Futures contracts are contracts to buy or sell a standard quantity of securities at a specified price on a future date.The Funds may enter into financial futures contracts as a method for keeping assets readily convertible to cash if needed to meet shareholder redemptions or for other needs while maintaining exposure to the stock or bond market, as applicable.The primary risks associated with the use of futures contracts are the possibility of illiquid markets or imperfect correlation between the values of the contracts and the underlying securities, or that the counterparty will fail to perform its obligations. Upon entering into a futures contract, the Funds are required to set aside or deposit with a broker an amount, termed the initial margin, which typically represents 5% of the face value of the futures contract.The initial margin amount is reflected as a Deposit with broker for futures contracts on the Statements of Assets and Liabilities.Payments to and from the broker, known as variation margin, are required to be made on a daily basis as the price of the futures contract fluctuates.Changes in initial settlement values are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized.Futures contracts are valued at the most recent settlement price established each day by the exchange on which they are traded. Cost of Investments for Federal Income Tax Purposes As of November 30, 2010, the cost of investments for federal income tax purposes was as follows: Cost of Investments for Federal Income Tax Purposes Unrealized Appreciation Unrealized Depreciation Net Unrealized Appreciation / (Depreciation) Zebra Small Cap Equity Zebra Large Cap Equity Evercore Small Cap Equity ITEM 2. CONTROLS AND PROCEDURES. (a)Based upon an evaluation within 90 days of the filing date of this report, the principal executive and financial officers concluded that thedisclosure controls and procedures of the Trust are effective. (b)There were no changes in the Trust's internal control over financial reporting during the Trust's last fiscal quarter that materially affected,or were reasonably likely to materially affect, the Trust's internalcontrol over financial reporting. ITEM 3. EXHIBITS. (a)A separate certification for each principal executive officer and principal financial officer of the Trust as required by Rule 30a-2(a) under the Investment Company Act of 1940 is attached hereto as EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN BEACON FUNDS By: Gene L. Needles, Jr. President Date: January 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: Gene L. Needles, Jr. President Date: January 28, 2011 By: Melinda G. Heika Treasurer Date: January 28, 2011
